Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/13/2022. An initialed copy is attached to this Office Action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Li Jiang on January 26, 2022.
The application has been amended as follows: 

	1. (Currently Amended) A camera system comprising: 
a body including an image processing circuit and a determination circuit; 
a support member configured to rotatably support the body; and 
a camera configured to be detachably arranged at the body and including: 
a holding member configured to detachably hold a lens; and 
a sensor configured to convert an optical image formed by the lens into an electrical signal and including a plurality of pixels arranged in a predetermined arrangement; 
wherein: 
, wherein the predetermined arrangement of the sensor includes whether one pixel or multiple pixels are used as a unit pixel; and 
the image processing circuit is configured to perform predetermined image processing corresponding to the predetermined arrangement on output electrical signals of the plurality of pixels.

8. (Currently Amended) A camera system comprising: 
a body including: 
a determination circuit; and 
an image processing circuit; and 
a camera configured to be detachably arranged at the body and including: 
a sensor configured to convert an optical image into an electrical signal and including a plurality of pixels arranged in a predetermined arrangement;
wherein: 
the determination circuit is configured to determine the predetermined arrangement of the sensor as a type of the camera or the sensor, wherein the predetermined arrangement of the sensor includes whether one pixel or multiple pixels are used as a unit pixel; and 
the image processing circuit is configured to perform predetermined image processing corresponding to the type of the camera or the sensor the predetermined arrangement on] output electrical signals of the plurality of pixels.

a body including an image processing circuit and a determination circuit; 
a support member configured to rotatably support the body; and 
a camera configured to be detachably arranged at the body and including: 
a holding member configured to detachably hold a lens; and 
a sensor configured to convert an optical image formed by the lens into an electrical signal and including a plurality of pixels arranged in a predetermined arrangement; 
wherein: 
the determination circuit is configured to determine the predetermined arrangement of the sensor as a type of the camera or the sensor, wherein the predetermined arrangement of the sensor includes whether one pixel or multiple pixels are used as a unit pixel; and 
the image processing circuit is configured to perform predetermined image processing corresponding to the predetermined arrangement on output electrical signal signals of the plurality of pixels.

Allowable Subject Matter
Claims 1 – 2, 4 – 5, 7 – 11, 13 – 15, 17 – 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 14, the closest prior art fails to disclose, suggest or teach the combination of a body including an image processing circuit and a determination circuit; a support member configured to rotatably support the body; and a camera configured to be detachably arranged at the body and including: a holding member configured to detachably hold a lens; and a sensor configured to convert an optical image formed by the lens into an electrical signal and including a plurality of pixels arranged in a predetermined arrangement; wherein: the determination circuit is configured to determine the predetermined arrangement of the sensor as a type of the camera or the sensor, wherein the predetermined arrangement of the sensor includes whether one pixel or multiple pixels are used as a unit pixel; and the image processing circuit is configured to perform predetermined image processing corresponding to the predetermined arrangement on output electrical signal signals of the plurality of pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698